 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 5

 6    UNITED STATES OF AMERICA,

 7                    Plaintiff,                                    3:09-cr-00102-RCJ-RAM

 8           vs.                                                             ORDER

 9    THOMAS VINCENT REES,

10                    Defendant.

11

12          In 2010, Defendant Thomas Rees pled guilty to one count of possession of child

13   pornography. The Court sentenced him to sixty months of imprisonment, to be followed by

14   lifetime supervised release. Defendant appealed his sentence based on the Court’s denial of a

15   continuance of his sentencing hearing, and the Court of Appeals affirmed because Defendant had

16   waived the issue via his plea agreement. The mandate issued in 2011. Defendant has been

17   released and has filed a habeas corpus motion under 28 U.S.C. § 2255. In the motion, Defendant

18   disclaims any legal challenge to his conviction or sentence but asks the Court to read an attached

19   letter, wherein he requests “relief from the rest of my sentence,” presumably meaning early

20   termination of supervised release.

21          The Court denies the motion as untimely. See 28 U.S.C. § 2255(f)(1). If Plaintiff wishes

22   to petition for early termination of supervised release, he must file a motion to that effect under

23   18 U.S.C. § 3583(e)(1).

24

                                                       1
 1                                       CONCLUSION

 2         IT IS HEREBY ORDERED that the Motion to Vacate, Set Aside, or Correct Sentence

 3   under 28 U.S.C. 2255 (ECF No. 70) is DENIED.

 4         IT IS SO ORDERED.
     DATED: This 7th day of November, 2018.
 5   Dated this 22nd day of October, 2018.

 6

 7                                              _____________________________________
                                                          ROBERT C. JONES
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                2
